Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 1 of 25 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


JOHN M. KLUGE,                                )
                                              )
   Plaintiff,                                 )
                                              )
       v.                                     )     CASE NO. 1:19-cv-2462
                                              )
BROWNSBURG COMMUNITY                          )
SCHOOL CORPORATION,                           )
DR. JAMES SNAPP, Superintendent               )
of Brownsburg Community School                )
Corporation, in his official capacity;        )
PHIL UTTERBACK, President of the              )
Brownsburg Community School                   )
Corporation School Board, in his              )
official capacity; JODI GORDON,               )
Human Resources Director of                   )
Brownsburg Community School                   )
Corporation, in her official capacity;        )
and DR. BRET DAGHE, Principal of              )
Brownsburg Community School                   )
Corporation High School, in his               )
official capacity,                            )
                                              )
   Defendants.                                )


                  COMPLAINT AND DEMAND FOR JURY TRIAL

                                  Nature Of The Case

   1. Plaintiff, John M. Kluge (“Kluge”), brings this action to remedy

discrimination, harassment, and retaliation by Defendant, Brownsburg

Community School Corporation (“BCSC”), on the basis of religion in the terms,

conditions, and privileges of employment, in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title VII").


Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                                   Page 1 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 2 of 25 PageID #: 2




   2. Kluge also brings this action against the BCSC Superintendent, Dr.

James Snapp, the BCSC School Board President, Phil Utterback, the BCSC

Human Resources Director, Jodi Gordon, and the Brownsburg Community

High School Principal, Dr. Bret Daghe, for violating his First Amendment rights

to free speech and free exercise of religion, violating the unconstitutional

conditions doctrine, depriving him of due process and equal protection of law,

for retaliating against him for exercising his First Amendment rights, and for

denying him his right to exercise his religion under the Indiana Constitution.

Thus, this action concerns the denial of Kluge’s fundamental and clearly

established rights under the Free Speech and Free Exercise Clauses of the First

Amendment, the unconstitutional conditions doctrine, the Due Process and

Equal Protection Clauses of the Fourteenth Amendment, and Article 1, §§ 2

and 3, of the Indiana Constitution.

                               Jurisdiction And Venue

   3. This civil rights action raises federal questions under the United States

Constitution, particularly the First and Fourteenth Amendments, the Civil

Rights Act of 1871, 42 U.S.C. § 1983, and Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq.

   4. Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and

1343(a)(4), and 42 U.S.C. §§ 2000e-(5) and 2000e-(16).

   5. This Court has authority to award the requested damages under 28

U.S.C. § 1343; the requested declaratory relief pursuant to 28 U.S.C. §§ 2201–



Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                               Page 2 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 3 of 25 PageID #: 3




2202; the requested injunctive relief pursuant to 28 U.S.C. § 1343 and Fed. R.

Civ. P. 65; and costs and attorneys’ fees under 42 U.S.C. § 1988.

   6. Venue is proper in this district and division under 28 U.S.C. § 1391(b)

and § 706(f)(3) of Title VII, 42 U.S.C. § 2000e-5(f)(3), because Defendants reside

in this district and division and/or all of the acts described in this Complaint

occurred in this district and division.

                                       Exhaustion

   7. Kluge filed a charge of discrimination against BCSC with the Equal

Employment Opportunity Commission (“EEOC”) on June 26, 2018, and an

amended charge on June 29, 2018, complaining of the acts of religious

discrimination, harassment, and retaliation alleged herein.

   8. On March 13, 2019, more than 180 days after the filing of his charge, the

Department of Justice Civil Rights Division issued Kluge, via Certified Mail No.

7003 0500 0002 5072 1954, a Notice of Right to Sue Within 90 Days,

authorizing Kluge to file suit against defendant BCSC under Title VII.

   9. The DOJ’s Notice of Right To Sue was received and signed for by Kluge’s

counsel on March 25, 2019.

   10.    This complaint has been filed within 90 days of receipt of the DOJ's

Notice of Right to Sue Within 90 Days.

   11.    Kluge has complied fully with all prerequisites to jurisdiction in this

Court under Title VII, and jurisdiction is proper under § 706(f)(3) of Title VII, 42

U.S.C. § 2000e-5(f)(3).



Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                                Page 3 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 4 of 25 PageID #: 4




   12.    Kluge’s constitutional claims have been brought within the applicable

statutes of limitation under Indiana law.

                                         Parties

   13.    Plaintiff Kluge is a citizen and resident of the United States and the

County of Hendricks, State of Indiana.

   14.    Defendant BCSC is an Indiana community school corporation doing

business in the Southern District of Indiana and is subject to the jurisdiction

of this Court.

   15.    Defendant BCSC is an independent corporate body able to sue and be

sued and enter into contracts. As such, BCSC is a “person” under 42 U.S.C. §

1983 and subject to suit.

   16.    At all times relevant, BCSC was and is an employer within the

meaning of 42 U.S.C. § 2000e-(b).

   17.    Dr. James Snapp was at all times relevant the Superintendent of the

BCSC; Phil Utterback was at all times relevant the President of the BCSC

School Board, Jodi Gordon was at all times relevant the Human Resources

Director of the BCSC; and Dr. Bret Daghe was at all times relevant the

Principal of Brownsburg Community High School.

   18.    Snapp, Utterback, Gordon, and Daghe, acting in their official

capacities, are “persons” under 42 U.S.C. § 1983 and subject to suit.

                  Allegations Common To All Causes Of Action

   19.    Kluge became employed by BCSC in August of 2014 as a Music and

Orchestra Teacher.

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                               Page 4 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 5 of 25 PageID #: 5




   20.    Kluge is a Christian and has been since before BCSC employed him.

   21.    Kluge’s sincerely-held religious beliefs include a belief that it is sinful

to promote transgender behavior.

   22.    Kluge’s performance while employed at BCSC met BCSC's legitimate

expectations at all times.

   23.    Kluge was terminated on May 25, 2018, because of a conflict between

Kluge's sincerely-held religious beliefs and BCSC's transgender policy.

   24.    At the time of Kluge's termination, he was earning a base salary of

$46,250, a music director stipend of $5,200, and fringe benefits.

   25.    In early 2017, BCSC began encouraging teachers to engage with

students in transgenderism.

   26.    In May of 2017, Kluge communicated to BCSC a conflict between his

sincerely-held religious beliefs and transgenderism.

   27.    During the summer of 2017, BCSC began to allow transgender

students to use the bathroom of their choice and to change their legal birth

names on the BCSC database (known as “Power School”) to a new, transgender

name, which was not the students’ legal names.

   28.    BCSC employees, including Kluge, were instructed to use the

transgender students’ preferred names.

   29.    After Kluge communicated to BCSC Superintendent, Dr. James

Snapp, that the requirement conflicted with Kluge's religious beliefs, on July

27, 2017, Snapp told Kluge he could use the transgender names, say he was

forced to resign from BCSC, or be terminated without pay.

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                                  Page 5 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 6 of 25 PageID #: 6




   30.     Kluge was then accused of misconduct in a Board Executive Session

and a suspension was noted in his official record as a disciplinary measure.

   31.     Thereafter, Kluge requested an accommodation for his religious beliefs

that consisted of addressing all students by their last names only–similar to a

sports coach.

   32.     BCSC Superintendent, Dr. James Snapp, and Kluge agreed to that

accommodation in writing on July 31, 2017. Dr. Snapp included handwritten

notes in the accommodation and signed it on behalf of BCSC.

   33.     At all relevant times during Kluge’s employment at BCSC, he received

positive written evaluations.

   34.     Although Kluge’s accommodation created no undue hardship for

BCSC and no defendant has identified in writing any claimed undue hardship,

Principal Bret Daghe met with Kluge on December 13, 2017, told him the

accommodation created “tension,” and that Kluge should resign by year-end.

   35.     Daghe met with Kluge again on January 17, 2018, and reiterated his

request that Kluge resign by the end of the school year.

   36.     On February 6, 2018, Director of Human Resources, Jodi Gordon,

told Kluge his religious accommodation was being withdrawn, since students

were offended at the use of last names, although Kluge never told his students

why he was referring to them by their last names.

   37.     Kluge told Gordon in that February 6th meeting that she was

discontinuing a reasonable accommodation for his sincerely-held religious

beliefs.

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                               Page 6 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 7 of 25 PageID #: 7




   38.    He explained again that he believes encouraging students to present

themselves as the opposite sex by calling them an opposite-sex first name is

sinful.

   39.    Kluge told Gordon that the BCSC was acting illegally in discontinuing

his reasonable accommodation in violation of Title VII of the Civil Rights Act.

   40.    BCSC did not identify—through Gordon or anyone else acting on

BCSC’s behalf—any undue hardship associated with the accommodation.

   41.    Instead, BCSC simply desired to promote and accommodate

transgender beliefs over sincerely-held religious beliefs.

   42.    Gordon, on behalf of BCSC, advised Kluge that he could either resign

by May 1, 2018, and be paid over the summer, or be fired, without pay, and

Gordon agreed that he could submit a conditional resignation.

   43.    BCSC’s HR Director Gordon accepted a conditional resignation from

Kluge on April 30, 2018, and agreed that his resignation would not be

processed or shown to anyone, including any administrator, until May 29,

2018.

   44.    Thereafter, on May 25, 2018, Kluge delivered to HR Director Gordon’s

office a time-stamped letter of rescission of his resignation.

   45.    But in spite of receiving the rescission of his resignation, Gordon

processed Kluge’s resignation within two hours after he rescinded it.

   46.    Subsequently, Superintendent Snapp and the BCSC School Board

accepted Kluge’s resignation as if it was submitted unconditionally.



Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                               Page 7 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 8 of 25 PageID #: 8




   47.    On the night of May 25, 2018, BCSC locked Kluge out of the BCSC

buildings and internet, and posted his job as vacant.

   48.    Defendants’ application of the BCSC transgender policies provides few

objective guidelines, standards, or criteria for school employees, including

faculty members like Kluge, to use when deciding what constitutes gender

identity or gender identity discrimination, thereby granting those community

school officials broad discretion to restrict expression. For example, BCSC

distributed an 11-page transgender “Question and Answer” document

instructing faculty to use student names and information in the BCSC

database known as "PowerSchool," after a doctor signs-off on it and the parents

agree.

   49.    Defendants, by policy and practice, apply their transgender policies to

regulate the expression of individual faculty members, like Kluge.

   50.    Defendants, by policy and practice, apply their transgender policies to

regulate all interactions faculty members have with students in the classroom

or within the school.

   51.    Kluge is a professing evangelical Christian who strives to live by his

faith on a daily basis.

   52.    Kluge’s Christian faith governs the way he thinks about human

nature, marriage, gender, sexuality, morality, politics, and social issues, and it

causes him to hold sincerely-held religious beliefs in these areas.

   53.    Kluge’s sincerely-held religious beliefs are drawn from the Bible.



Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                               Page 8 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 9 of 25 PageID #: 9




   54.    Kluge believes that God created mankind as either male or female,

that this gender is fixed in each person from the moment of conception, and

that it cannot be changed, regardless of an individual’s feelings or desires.

   55.    Kluge also believes he cannot affirm as true ideas and concepts that

he deems untrue and sinful, as this would violate Biblical injunctions against

dishonesty, lying, and effeminacy.

   56.    Kluge also believes that he is required to treat each person with

dignity, love, and respect, as each individual is created in God’s image.

   57.    Kluge’s sincerely held religious beliefs cause him to object to

communicating a community school corporation-mandated ideological message

regarding gender identity that he does not believe, that he does not wish to

communicate, and that contradicts—and would force him to violate—his

sincerely-held religious beliefs.

   58.    The BCSC’s directive to Kluge that he either communicate its

ideological message regarding gender identity, resign, or be fired, left Kluge

with an untenable choice of maintaining his employment while violating his

sincerely-held religious beliefs on an almost daily basis, or losing his

employment—the chief financial means of support for his family.

   59.    The accommodation that Kluge recommended and the Defendants

initially agreed to, treated all students exactly the same, by referring to their

last names only.

   60.    The Defendants’ removal of the successful “last-names only”

accommodation based on the complaints of students—who suspected he was

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
Complaint and Jury Demand                                                  Page 9 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 10 of 25 PageID #: 10




 using last names to avoid transgender names, and wanted Kluge to

 capitulate—does not amount to undue hardship, but is an impermissible

 “heckler’s veto.”

    61.      Kluge has suffered mentally and emotionally as a result of the

 Defendants’ intentional actions.

                                   Statements Of Law

    62.      At all times relevant to this Complaint, each and all of the acts and

 policies alleged herein were attributed to Defendants who acted under color of

 a statute, regulation, or custom of the State of Indiana (i.e., under color of state

 law and authority).

    63.      Defendants knew or should have known that they were violating

 Kluge’s constitutional, statutory, and contractual rights by their actions, as

 described herein.

    64.      Kluge is suffering irreparable harm from Defendants’ transgender

 policies and practices and the way those policies and practices have been

 enforced.

    65.      Defendants’ actions and policies, as set forth above, do not serve any

 legitimate or compelling state interest and are not narrowly tailored to serve

 any such interests.

    66.      Defendants’ transgender policies and related practices are not

 narrowly tailored as applied to Kluge because Kluge’s expression does not

 implicate any of the legitimate interests Defendants might have.

    67.      Kluge has no adequate or speedy remedy at law to correct the

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 10 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 11 of 25 PageID #: 11




    deprivation of his rights by Defendants.

    68.     Unless the policies and conduct of Defendants are enjoined, Kluge will

 continue to suffer irreparable injury.

    69.     Under 42 U.S.C. §§ 1983, 1988, and 2000e, Kluge is entitled to

 appropriate remedies for Defendants’ challenged policies, practices, and related

 conduct.

                                 First Cause Of Action

                           Title VII of the Civil Rights Act

                                Failure to Accommodate

    70.     Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this complaint.

    71.     Defendant BCSC discriminated against Kluge in the terms and

 conditions of his employment on the basis of Kluge’s sincerely-held religious

 beliefs, by refusing to discuss an accommodation for Kluge’s beliefs, then

 agreeing in writing to a “last names only” accommodation that did not result in

 any undue hardship, then removing that accommodation without identifying

 any undue hardship resulting from the accommodation, and finally demanding

 Kluge’s resignation under threat of termination.

    72.     BCSC’s actions were intentional or reckless, and violated Title VII.

                                Second Cause Of Action

                           Title VII of the Civil Rights Act

                                        Retaliation



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 11 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 12 of 25 PageID #: 12




    73.    Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this complaint.

    74.    Defendant, BCSC, retaliated against Kluge for engaging in protected

 conduct, when it agreed in writing to the accommodation Kluge requested for

 his religious beliefs, then removed that accommodation—without any showing

 of undue hardship—and told Kluge he could use transgender names, resign, or

 be terminated.

    75.    BCSC’s actions were reckless or intentional, and violated Title VII.

                                 Third Cause Of Action

                           Title VII of the Civil Rights Act

                                  Hostile Environment

    76.    Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this complaint.

    77.    Defendant, BCSC, created a hostile work environment—based on

 Kluge’s sincerely-held religious beliefs—by demanding that Kluge address

 transgender students by their preferred names, resign, or be terminated.

    78.    BCSC effectively gave Kluge the Hobson’s Choice of violating his

 conscience so he could provide for his family and pursue his passion, or

 honoring his conscience while losing his employment and passion for music

 students.

    79.    That hostile environment was severe and pervasive and adversely

 altered Kluge’s working conditions.

    80.    BCSC’s acted recklessly or intentionally and violated Title VII.

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 12 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 13 of 25 PageID #: 13




                                Fourth Cause Of Action

    Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                                        Retaliation

                                    (42 U.S.C. § 1983)

    81.    Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    82.    By punishing and threatening to punish Kluge for expressing his

 views regarding gender identity, Defendants have retaliated and are retaliating

 against Kluge for exercising his First Amendment rights.

    83.    When Kluge communicated his views regarding transgenderism

 through his choice of titles in his interactions with students and in his

 classroom, he was speaking on a matter of public concern, engaging in speech

 related to teaching and scholarship, and engaging in expression the First

 Amendment protects.

    84.    Kluge’s interest, as a teacher at a public high school, in discussing

 matters of public concern in the context of teaching and scholarship outweighs

 Defendants’ interest in the efficient provision of services.

    85.    Kluge’s speech on matters of public concern in the context of teaching

 and scholarship never prevented Defendants from efficiently providing services

 to the public (or even threatened to do so).

    86.    Defendants’ transgender policies and practices, their enforcement of

 those policies and practices, and their threatened future enforcement of those



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 13 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 14 of 25 PageID #: 14




 policies and practices would deter a person of ordinary firmness from

 exercising his right to free speech in the future.

    87.      Defendants have enforced their transgender policies against Kluge

 because of the views he has expressed on matters of public concern in the

 context of teaching and scholarship, expression that the First Amendment

 protects.

    88.      Defendants’ transgender policies and their enforcement of those

 policies violate Kluge’s right to free speech as guaranteed by the First

 Amendment to the United States Constitution.

                                 Fifth Cause Of Action

    Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                        Content & Viewpoint Discrimination

                                    (42 U.S.C. § 1983)

    89.      Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    90.      Defendants subjected Kluge to discipline due to the content and

 viewpoint of Kluge’s speech.

    91.      By punishing and threatening to punish Kluge for expressing his

 views regarding gender identity, Defendants have engaged in content and/or

 viewpoint discrimination in violation of the First Amendment.

    92.      Defendants’ transgender policies and practices require officials to

 evaluate the content and viewpoint of faculty expression to determine whether



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                Page 14 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 15 of 25 PageID #: 15




 it constitutes discrimination or harassment and whether it creates a hostile

 environment.

    93.    Defendants considered the content and viewpoint of Kluge’s

 expression when they decided to enforce their transgender policies and

 practices against him.

    94.    Defendants’ transgender policies and practices confer unbridled

 discretion upon BCSC officials to discriminate based on content or viewpoint.

    95.    Defendants exercised this unbridled discretion when they punished

 Kluge for expressing his views regarding gender identity.

    96.    Defendants’ transgender policies and practices and their enforcement

 of those policies and practices are unconstitutionally overbroad because they

 restrict a significant amount of constitutionally protected speech.

    97.    The overbreadth of Defendants’ transgender policies and practices

 chilled Kluge’s speech, when he sought to engage in protected expression in his

 interactions with students at school and in the classroom.

    98.    Kluge’s expression regarding gender identity is protected by the First

 Amendment.

    99.    By placing a written warning in his personnel file for allegedly

 violating their transgender policies and practices, and terminating Kluge

 because he refused to use transgender names, Defendants have punished

 Kluge for engaging in expression the First Amendment protects.

    100. Defendants’ transgender policies and practices and their enforcement

 of those policies violated Kluge’s right to free speech as guaranteed by the First

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 15 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 16 of 25 PageID #: 16




 Amendment to the United States Constitution.

                                 Sixth Cause Of Action

      Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                                     Compelled Speech

                                     (42 U.S.C. § 1983)

    101. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    102. By punishing and threatening to punish Kluge for refusing to

 communicate a school corporation-mandated ideological message regarding

 gender identity, Defendants have attempted to compel Kluge’s speech, in

 violation of his rights under the First Amendment.

    103. Defendants’ transgender policies and practices and their enforcement

 of those policies compelled Kluge to communicate messages about gender

 identity that would have violated his religious beliefs.

    104. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices violated Kluge’s right to free speech as

 guaranteed by the First Amendment to the United States Constitution.

                               Seventh Cause Of Action

 Violation of Plaintiff’s First Amendment Right to Free Exercise of Religion

                                    (42 U.S.C. § 1983)

    105. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 16 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 17 of 25 PageID #: 17




    106. By punishing and threatening to punish Kluge for exercising his

 sincerely-held religious beliefs in the way he discusses issues regarding gender

 identity, Defendants have violated and are violating his right to free exercise of

 religion under the First Amendment.

    107. Kluge’s views and expression related to gender identity are motivated

 by his sincerely-held religious beliefs, are avenues through which he exercises

 his religious faith, and constitute a central component of his sincerely-held

 religious beliefs.

    108. Expressing the school corporation’s mandated message regarding

 gender identity would require Kluge to violate his sincerely-held religious

 beliefs.

    109. Defendants’ transgender policies and related practices are neither

 neutral nor generally applicable but allow Defendants to target religious

 expression and activities specifically and to express hostility to such

 expression.

    110. Defendants’ transgender policies and related practices are neither

 neutral nor generally applicable because they represent a system of

 individualized assessments.

    111. Defendants’ transgender policies and related practices are under-

 inclusive, prohibiting some expression while allowing other expression equally

 harmful to the school corporation’s asserted interests.

    112. Defendants’ transgender policies and related practices burden several

 of Kluge’s constitutional rights, including his rights under the First

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                 Page 17 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 18 of 25 PageID #: 18




 Amendment (e.g., freedom of speech, freedom from retaliation, free exercise of

 religion), the unconstitutional conditions doctrine, and the Fourteenth

 Amendment (e.g., due process and equal protection).

    113. Defendants violated Kluge’s right to free exercise of religion when they

 applied their transgender policies and practices to discipline Kluge for

 communicating his views on issues related to gender identity and to compel

 him to communicate views on those same subjects that violate his religious

 beliefs.

    114. Defendants’ transgender policies and their enforcement of those

 policies violated Kluge’s right to free exercise of religion as guaranteed by

 the First Amendment to the United States Constitution.

                                Eighth Cause Of Action

 Violation of Plaintiffs’ Right to be Free from Unconstitutional Conditions

                                    (42 U.S.C. § 1983)

    115. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    116. By conditioning Kluge’s employment at BCSC on his willingness to

 surrender various constitutional rights, Defendants have imposed and are

 imposing an unconstitutional condition on him in violation of his First

 Amendment rights.

    117. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices impose an unconstitutional condition upon

 faculty members’ right to free speech and their receipt of state benefits (e.g.,

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 18 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 19 of 25 PageID #: 19




 avoiding disciplinary actions up to and including termination, and remaining a

 teacher at a public high school).

    118. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices violated Kluge’s right to free exercise of religion

 as guaranteed by the First Amendment to the United States Constitution.

    119. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices require faculty members to surrender their

 constitutionally protected rights to freedom of speech, free exercise of religion,

 due process, and equal protection to avoid disciplinary actions up to and

 including termination.

    120. Defendants enforced their transgender policies and practices against

 Kluge up to and including termination, making it clear that he could only avoid

 disciplinary action if he surrendered his constitutionally protected rights to

 freedom of speech, free exercise of religion, due process, and equal protection.

    121. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices violated Kluge’s right to be free from

 unconstitutional conditions.

                                 Ninth Cause Of Action

            Violation of Plaintiff’s Fourteenth Amendment Right to

                                   Due Process of Law

                                    (42 U.S.C. § 1983)

    122. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                Page 19 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 20 of 25 PageID #: 20




    123. By threatening to punish and punishing Kluge under vague and over-

 broad policies and practices, Defendants have violated and are violating Kluge’s

 right to due process of law under the Fourteenth Amendment.

    124. Defendants’ transgender policies and practices and their enforcement

 of those policies and practices are over-broad because they encompass a

 substantial amount of constitutionally protected speech.

    125. Kluge’s expression regarding gender identity is protected by the First

 Amendment.

    126. By terminating Kluge based on his objections to Defendants’

 transgender policies and practices Defendants have punished Kluge for

 engaging in expression the First Amendment protects.

    127. Defendants terminated Kluge because of his religious-based

 objections to Defendants’ transgender policies and practices, and in so doing,

 punished him for engaging in a wide variety of constitutionally protected

 expression in violation of Kluge’s right to due process of law under the

 Fourteenth Amendment.

    128. Defendants’ transgender policies and related practices are

 unconstitutionally vague because they grant BCSC officials unbridled

 discretion in deciding what constitutes “gender identity” and “gender identity

 discrimination,” because they utilize terms that are inherently subjective and

 elude any precise or objective definition that would be consistent from one

 official, teacher, or student to another, and because they are incapable of

 providing meaningful guidance to Defendants.

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 20 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 21 of 25 PageID #: 21




    129. The lack of objective criteria, factors, or standards in Defendants’

 transgender policies and practices renders these policies and practices

 unconstitutionally vague and in violation of Kluge’s right to due process of law

 under the Fourteenth Amendment.

                                 Tenth Cause Of Action

  Violation of Plaintiff’s Fourteenth Amendment Right to Equal Protection

                                        of the Law

                                    (42 U.S.C. § 1983)

    130. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    131. By punishing and threatening to punish Kluge for expressing his

 views regarding gender identity when they do not punish teachers who express

 opposite views on those same subjects, Defendants have violated and are

 violating Kluge’s right to equal protection of the law under the Fourteenth

 Amendment.

    132. Kluge was similarly situated to other teachers at the school

 corporation.

    133. Defendants take no disciplinary action against teachers who support

 and endorse the concepts of gender identity, but they take disciplinary action

 against teachers, like Kluge, who refuse to endorse those concepts.

    134. Defendants’ transgender policies and practices have also been applied

 to discriminate intentionally against Kluge’s rights to freedom of speech, right

 to be free from compelled speech, free exercise of religion, right to be free from

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 21 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 22 of 25 PageID #: 22




 unconstitutional conditions, and right to due process of law. Thus,

 discriminatory intent is presumed.

    135. Defendants’ transgender policies and related practices burden Kluge’s

 fundamental rights, target a suspect class (i.e., religion), and have no rational

 basis.

    136. Defendants’ transgender policies and related practices are under-

 inclusive, prohibiting some expression while allowing other expression equally

 harmful to the school corporation’s asserted interests.

    137. Defendants applied their transgender policies and related practices to

 Kluge in a discriminatory and unequal manner, granting other teachers the

 right to express their views on issues related to gender identity while denying

 that right to Kluge, in violation of Kluge’s right to equal protection of the law

 under the Fourteenth Amendment.

                               Eleventh Cause Of Action

 Violation of Plaintiff’s Rights of Conscience and Free Exercise of Religion

                          (Indiana Const. Art. 1, §§ 2 and 3)

    138. Plaintiff repeats and realleges each of the allegations contained in the

 preceding paragraphs of this Complaint.

    139. By punishing and threatening to punish Kluge for exercising his

 sincerely held religious beliefs according to the dictates of his own conscience

 in the way he discusses issues regarding gender identity, Defendants have

 violated and are violating his right to free exercise of religion under Article 1, §§

 2 and 3, of the Indiana Constitution.

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                Page 22 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 23 of 25 PageID #: 23




    140. The religious convictions Kluge expressed and which he sought to live

 by are sincerely held religious beliefs.

    141. Defendants have infringed on Kluge’s right to engage freely in his

 religious practices by enforcing their transgender policies and practices to force

 him to express views on gender identity that conflict with his religious beliefs

 and that force him to violate his conscience and religious convictions by

 expressing their preferred views on gender identity.

    142. Defendants’ transgender policies and related practices do not serve

 any government interests of sufficient magnitude to override Kluge’s right to

 live according to the dictates of his faith and according to his own conscience.

    143. Defendants’ transgender policies and their enforcement of those

 policies violate Kluge’s right to free exercise of religion as guaranteed by Article

 1, §§ 2 and 3, of the Indiana Constitution.

                                    Prayer For Relief

    144. Kluge respectfully prays this Court advance this case on the docket,

 order a hearing at the earliest practicable date, cause this case to be expedited

 and upon such hearing to enter judgment as follows:

           a. Enter a declaratory judgment that the Defendants’ policies and

        practices are in violation of Title VII, the United States Constitution, and

        the Indiana Constitution;

           b. Enter preliminary and permanent injunctions prohibiting

        Defendants and their agents, officials, servants, employees, and any

        other persons acting on their behalf from enforcing Defendants’ policies

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                               Page 23 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 24 of 25 PageID #: 24




        and practices that violate employees’ sincerely-held religious beliefs, that

        prohibit employees from expressing their views regarding gender identity,

        or punish employees for expressing those views, including addressing

        and referring to students based on their biological sex;

           c. Order Defendant BCSC to take such affirmative action as is

        necessary to purge Kluge’s personnel file of any reference to the

        punishment they imposed on him, and to ensure that the effects of these

        unlawful employment practices are eliminated and do not continue to

        affect employment opportunities with Defendants;

           d. Award Kluge full back-pay and the value of benefits, and

        compensatory, and punitive damages for Defendants’ constitutional and

        statutory violations, all in an amount to be determined at trial;

           e. Award Kluge prejudgment interest, costs, and reasonable

        attorney's fees as provided by 42 U.S.C. §§ 2000e-5(k) and 1988; and

           f. Grant such other and further relief as is just and proper.

                               Demand For Trial By Jury

    145. Pursuant to Fed.R.Civ.P. 38(b), Kluge demands a trial by jury.

                                    Respectfully submitted,

                                    s/ Michael J. Cork
                                    Michael J. Cork, Esq.
                                    5754 N. Delaware Street
                                    Indianapolis, Indiana 46220-2528
                                    317-517-4217
                                    email: cork0@icloud.com
                                    Attorney for Plaintiff, John M. Kluge



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                  Page 24 of 25
Case 1:19-cv-02462-JMS-DLP Document 1 Filed 06/18/19 Page 25 of 25 PageID #: 25




                                    s/ Roscoe Stovall, Jr.
                                    Roscoe Stovall, Jr.
                                    456 N. Meridian Street
                                    Suite 507
                                    Indianapolis, IN 46204
                                    317-831-3999
                                    rstovall@roscoelaw.com
                                    Attorney for Plaintiff, John M. Kluge

                                    s/ Kevin E. Green
                                    Kevin E. Green
                                    456 N. Meridian Street
                                    Suite 1517
                                    Indianapolis, IN 46204
                                    317-437-5002
                                    keglegal@aol.com
                                    Attorney for Plaintiff, John M. Kluge




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Complaint and Jury Demand                                                  Page 25 of 25
